Citation Nr: 0944146	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  08-11 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial compensable rating for 
residuals of a fracture to the left mandible.

2.  Entitlement to service connection for bilateral tarsal 
tunnel syndrome, claimed as nerve damage to the legs, to 
include as secondary to the Veteran's service-connected 
plantar fasciitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to 
February 1979.

This matter is on appeal from the North Little Rock, 
Arkansas, Department of Veterans Affairs (VA) Regional Office 
(RO).

The Veteran testified before the undersigned Veterans Law 
Judge in December 2008.  A transcript of the hearing is of 
record.

The issue of entitlement to service connection for bilateral 
tarsal tunnel syndrome, claimed as nerve damage to the legs, 
to include as secondary to the Veteran's service-connected 
plantar fasciitis is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

In February 2002, prior to the promulgation of a decision in 
the current appeal, the Veteran asked that his claim for an 
initial compensable rating for residuals of a fracture to the 
left mandible be withdrawn from appellate review.


CONCLUSION OF LAW

The criteria for the withdrawal of the Substantive Appeal in 
the claim for an initial compensable rating for residuals of 
a fracture to the left mandible have been met.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2009).

REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran may withdraw his or her appeal in writing at any 
time before the Board promulgates a final decision.  38 
C.F.R. § 20.204 (2009).  When a veteran does so, the 
withdrawal effectively creates a situation in which an 
allegation of error of fact or law no longer exists.  In such 
an instance, the Board does not have jurisdiction to review 
the appeal, and a dismissal is then appropriate.  38 U.S.C.A. 
§ 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2009).

In March 2001, the Veteran perfected an appeal on the issue 
of entitlement to an initial compensable rating for residuals 
of a fracture to the left mandible.  After the RO granted 
entitlement to VA dental treatment on a number of his teeth, 
the Veteran asked that his appeal for an initial compensable 
rating for residuals of a fracture to the left mandible be 
withdrawn from appellate review.  Indeed, since that time, 
the Veteran has submitted a new claim seeking increased 
compensation since that time (which was increased to 10 
percent in November 2005) and, at the December 2008 hearing 
before the undersigned VLJ, he did not discuss this issue.

In view of the Veteran's expressed desire, the Board 
concludes that further action with regard to this claim is 
not appropriate.  The Board does not have jurisdiction over 
the withdrawn issue and, as such, must dismiss the appeal of 
this claim.

Next, as provided for by the Veterans Claims Assistance Act 
of 2000 (VCAA), VA has a duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  
In this case, the Veteran has withdrawn the claim on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and need not be 
further considered.  




ORDER

Service connection for an initial compensable rating for 
residuals of a fracture to the left mandible is dismissed 
without prejudice.


REMAND

With regard to the Veteran's claim for entitlement to service 
connection for bilateral tarsal tunnel syndrome, claimed as 
nerve damage to the legs, to include as secondary to his 
service-connected plantar fasciitis the Board finds that 
additional development is required in order to satisfy VA's 
obligations under the VCAA.

Here, the Veteran's service treatment records indicate the 
manifestation of pes planus related plantar fasciitis.  The 
most typical symptomatology was pain and a burning feeling in 
his feet when standing for prolonged periods of time.  He was 
accordingly granted service connection for this disability in 
January 1996.  

In August 2005, the Veteran asserted that he was now 
experiencing nerve related disorders that he attributed to 
his service-connected foot disability.  A physician at a 
subsequent VA examination that same month observed that, 
despite the Veteran's complaints of continued foot pain, his 
feet were substantially normal.  It is also noteworthy that, 
according to his statements at his hearing in December 2008, 
the Veteran has been diagnosed with diabetes mellitus since 
1996, 

In contrast to August 2005 VA examination however, at a 
private evaluation in February 2007, the Veteran complained 
of radiating pain up his legs that led to a diagnosis of 
tarsal tunnel syndrome and plantar fasciitis.  

Next, at a second VA examination in May 2007, the Veteran 
complained of numbness around the knees, although a 
neurological examination was normal.  No tenderness, swelling 
or pain with palpation to the posterior tibial nerve in the 
tarsal tunnel area was observed.  Based on these 
observations, the examiner concluded that the Veteran's 
symptoms were not consistent with tarsal tunnel syndrome.  

However, the Board notes that the examiner did not review the 
claims file in conducting this review.  The Court of Appeals 
of Veteran's Claims has stated that "once the Secretary 
undertakes the effort to provide an examination when 
developing a service-connection claim, even if not 
statutorily obligated to do so, he must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided."  Barr v. Nicholson, 21 Vet. App. 303, 
311 (2007).

In this case, the unavailability of the claims file for the 
examiner's review prevented him from properly addressing the 
diagnosis of tarsal tunnel syndrome by the Veteran's private 
physician in February 2007.  Therefore, a new VA examination 
is necessary. 

Accordingly, the case is REMANDED for the following action:

1. The RO should acquire any VA 
outpatient treatment records related to 
his bilateral foot disorders since 
January 2001 and in particular from the 
VA Medical Center in Little Rock, 
Arkansas.  

Next, after obtaining the proper 
authorization from the Veteran, the RO 
should acquire any treatment records 
relating to the Veteran's bilateral 
foot disorders that are not yet 
associated with the claims file.  

In both cases, if any such records are 
unavailable, any negative response 
should be noted in the file.  

2. After the above development has been 
completed, the RO should afford the 
Veteran an examination in order to 
determine the nature and extent of any 
diagnosed foot disorder.
 
The claims folder must be made 
available to the examiner in 
conjunction with the examination.  Any 
testing deemed necessary should be 
performed.

For any relevant diagnosed foot 
disorder, the examiner is requested to 
state whether it is at least as likely 
as not (a 50 percent probability or 
higher) that the disorder is related to 
his service connected plantar fasciitis 
or active duty service.  All opinions 
are to be accompanied by a clear 
rationale consistent with the evidence 
of record.

If a diagnosis of tarsal tunnel 
syndrome is not found, the examiner is 
asked to explain how the Veterans 
diagnosis in February 2007 is 
inadequate.

3.  Thereafter, the RO should then 
readjudicate the issues on appeal.  If 
any benefit sought is not granted, the 
Veteran and his representative should 
be furnished a supplemental statement 
of the case and be afforded an 
opportunity to respond.  The case 
should then be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009). 




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


